Citation Nr: 1018514	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee disability, to include chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for left 
knee disability, to include chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied entitlement to the benefits 
currently sought on appeal.

The Board previously addressed the proper evaluation for the 
Veteran's bilateral knee condition in September 2005, finding 
in effect that neither knee warranted a rating in excess of 
10 percent at that time.  The Veteran did not appeal the 
Board's decision.  Instead, the following month, in October 
2005, the Veteran filed the present claim, again seeking an 
increased rating for his bilateral knee disabilities.  

The Veteran requested a personal hearing before the Board in 
March 2007.  In April 2007, however, he withdrew that request 
in writing.  Therefore, the Board will proceed with the 
appeal.  See 38 C.F.R. § 20.704 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
increased ratings for the Veteran's bilateral knee 
disabilities are ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2009).  Although the Board sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.

In particular, determining the proper evaluation or rating 
for a knee disability requires careful analysis of a number 
of different potential impairments in function in each knee, 
some of which include limitation of range of motion, the 
existence of recurrent subluxation or lateral instability, or 
the existence of dislocated semilunar cartilage with certain 
associated symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256-5263 (2009).  Under the circumstances of this case, a 
medical determination is particularly needed as to whether 
the Veteran actually has dislocated semilunar cartilage of 
one or both knees, as there is conflicting medical evidence 
of record with regard to this matter.  

In July 2004 a VA orthopedic surgeon, Dr. TM, stated that the 
Veteran had tears of the posterior horns of both medial 
menisci, although it is unclear upon which diagnostic facts 
this determination is based.  This physician recommended that 
the Veteran be referred for bilateral arthroscopies and 
partial medial meniscectomy.  VA treatment record, July 7, 
2004.  In an April 2005 VA orthopedic consult, however, 
another doctor determined that no surgical procedure for knee 
repair would be beneficial for the Veteran.  At this time, 
there was no finding with regard to torn medial menisci.  A 
March 2006 VA examination found very mild patellofemoral 
degenerative joint disease bilaterally, but again no mention 
of torn medial menisci.  The Veteran continued to report 
increasing pain, and in July 2006 was again seen by VA 
orthopedic surgeon, Dr. TM.  This physician indicated that 
the Veteran was seen at the VA Medical Center (VAMC) in 
Murfreesboro, where the examining physician disagreed with 
Dr. TM's findings of bilateral chondromalacia and torn 
menisci.  As such, Dr. TM reiterated his prior findings and 
again recommended the Veteran for arthroscopic surgery.  VA 
treatment record, June 21, 2006.  The Board notes however, 
that of multiple physicians who have examined or treated this 
Veteran with respect to his knee complaints, Dr. TM appears 
to be the only one who has diagnosed torn medial menisci.  

In contrast however, upon most recent VA examination in 
January 2008, there is no evidence that any restorative knee 
surgery was attempted, and the examiner specifically found no 
meniscal abnormality of either knee.  The examiner also 
states that there are no locking episodes, and no joint 
effusion, although a small right joint effusion, is in fact 
shown upon x-ray examination included with the VA examination 
report.  The examiner does not mention or discuss the 
previous findings of bilateral torn medial menisci by Dr. TM.  
VA examination, January 2008.  

A medical opinion is considered adequate for rating purposes 
when it is based upon due consideration of the appellant's 
prior medical history and examinations, and also describes 
the disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison 
v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the 
record must be clarified to explicitly reflect, if possible, 
whether the Veteran currently has a torn medial meniscus, 
also referred to as dislocated semilunar cartilage, in either 
knee.  This is of particular relevance here, as even in the 
absence of worsened limitation of motion or other knee 
impairment, if dislocated semilunar cartilage were in fact 
present, it may result in a higher rating than that presently 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A new VA 
examination must be afforded the Veteran to make the 
determinations and clarifications requested below.  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in May 2008.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all outstanding VA treatment 
records for this Veteran from May 2008 
forward.  

2.  Schedule the Veteran for a VA 
joints examination to determine the 
nature and severity of his currently 
diagnosed bilateral knee disabilities.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted, to 
include magnetic resonance imaging 
(MRI) or other diagnostic measures if 
determined to be necessary to respond 
to the questions below.

The examiner is asked to read the full 
text of the remand above and consider 
the medical evidence within the claims 
file in its entirety, to include the 
findings by Dr. TM in July 2004 and 
June 2006.  The examiner is then 
specifically requested to determine the 
current severity of the Veteran's 
bilateral knee conditions including 
response to the following:

     (a)  Identify all currently 
diagnosed disabilities affecting either 
knee;
     (b)  To the extent possible, 
explicitly include or exclude diagnosis 
of dislocated semilunar cartilage of 
either knee, including a description of 
the diagnostic facts upon which this 
determination is based;
     (c)  Clarify whether there is 
objective evidence of effusion into the 
right knee joint and/or the left knee 
joint.

3.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


